DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 1, 2022 have been entered.  Claims 1, 3, 4, 6, 8-11, 13, and 14 remain pending in the application.  Applicant’s amendments have overcome the Drawing objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed December 2, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uyeda, US 8882162.
Regarding claim 1, Uyeda teaches a door actuator assembly comprising: 
a housing (11) adapted to be mounted to a door (Fig 1), the housing including a face plate (222; Fig 1); 
an actuator (unnumbered spindle shaped feature located between 27 and 222; Fig 2) supported by the housing (Fig 3) and operably connected to a latch (21; Fig 1) that is movable between an extended position and a retracted position (col 3, lines 13-23) along a first direction (movement of 21 right and left; Fig 1), the actuator being rotatably movable around an axis normal to the first direction to move the latch between the extended position and the retracted position (actuator is connected to handle 27 which rotates to move the latch; col 3, lines 24-35; Fig 1; col 3, lines 48-50); 
a spring assembly (unnumbered feature comprising 210, 208, 209, and 218) positioned behind the face plate (Fig 2), the spring assembly comprising: 
a gear (210) axially positioned with and rotatable with the actuator (actuator turns with handle; col 4, lines 10-31; Fig 2), the gear having a default position in which the bolt remains in the extended position (turning the handle turns the gear and retracts the latch; col 3, lines 51-62) and at least one actuated position in which the bolt is moved to the retracted position (col 3, lines 51-62); 
a rack (208) movable in a rack displacement direction (205) that is normal to the axis in response to rotation of the gear between a neutral position and a displaced position, wherein the rack displacement direction is also normal to the first direction (Fig 3 depicts the axis of the rotating gear [in and out of page] to be normal to rack movement (up and down on page) and, referencing Fig 1, normal to the first direction of latch movement (right and left on page); and 
at least one spring (218) positioned to apply a spring force to the rack toward the neutral position (Fig 1) when the rack is in the displaced position (col 4, lines 32-37; Fig 3); and
a slider (204) in contact with an end of the rack and contacting the spring (Fig 2), the slider movable in the rack displacement direction (col 3, line 63 – col 4, line 9), wherein the gear, the rack, the at least one spring, and the slider are all disposed on a plane that is parallel to the face plate (Fig 2 depicts a plane for the gear, a plane for the rack, and a plane for the slider disposed and layered parallel to the face plate (221)).
Regarding claim 3, Uyeda teaches the door actuator assembly of claim 1, wherein the rack is a first rack (208), wherein the spring assembly further comprises a second rack (209) positioned on an opposite side of the gear from the first rack (Fig 3), and wherein rotation of the gear causes movement of the first rack and the second rack in opposite directions (col 4, lines 10-37).
Regarding claim 4, Uyeda teaches the door actuator assembly of claim 1, wherein the gear (210) and the rack (208) include intermeshing teeth (unnumbered feature; Fig 3).
Regarding claim 6, Uyeda teaches the door actuator assembly of claim 1, wherein the spring assembly (unnumbered feature comprising 210, 208, 209, and 218) comprises a case (221) and a cover (224), wherein the sliders slider, the rack, and the at least one spring are positioned within an interior of the case (Fig 2).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 8, it is not known in the art for a second slider to be positioned along a second end of the first rack and the second rack opposite the first end, the second slider being slidable along the rack displacement direction; wherein the at least one spring comprises a first spring positioned to bias the first slider toward the neutral position and a second spring positioned to bias the second slider toward the neutral position.
Claim 9 is allowed.
Regarding claim 9, it is not known in the art for the gear, the rack, the slider, and at least one spring to be disposed on the same plane within the housing.
Claims 10, 11, 13, and 14 are allowed based on their pendency from claim 9.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed March 1, 2022, with respect to the 35 USC §102 rejection of claims 1 and 9 using Wellman, US 2253257, have been fully considered and are persuasive.  The rejection of claims 1, 3-6, 8-11,13, and 14 have been withdrawn.  
Applicant’s arguments, see pages 7, 8, and 9, filed March 1, 2022, with respect to the 35 USC §102 rejection of claim 9 using Uyeda, US 8882162, have been fully considered and are persuasive.  The rejection of claims 9 and 12 have been withdrawn.  
Applicant's arguments, see pages 7, 8, and 9, filed March 1, 2022, with respect to the 35 USC §102 rejection of claim 1 using Uyeda, US 8882162 have been fully considered but are not persuasive.  The rejection of claim 1 using Uyeda, US 8882162, is maintained.
The amendment added the limitation “wherein the gear, the rack, the at least one spring, and the slider are all disposed on a plane that is parallel to the face plate.”  Uyeda Figure 2 depicts a plane for the gear, a plane for the rack, and a plane for the slider disposed, and layered, parallel to the face plate.  This added limitation is different than the claim 9 added limitation of the components being on the “same plane”.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675